Citation Nr: 1010996	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  06-04 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include depressive disorder.

2.  Entitlement to service connection for urinary urgency and 
stress incontinence.

3.  Entitlement to service connection for a respiratory 
disorder, to include sleep apnea.

4.  Entitlement to service connection for a cervical spine 
disability manifested by muscle spasms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served in the Army Reserves, with periods of 
active duty for training from August 1996 to December 1996.  
She also served on active duty in the Southwest Asia Theater 
of operations from February 2003 to October 2003, and from 
June 2007 to July 2008.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for sleep apnea, urinary urgency and 
stress incontinence, depressive disorder, and a cervical 
spine disability manifested by muscle spasms.

The Board notes that the issue on appeal of service 
connection for a psychiatric disorder was previously phrased 
as "entitlement to service connection for depressive 
disorder."  However, the Board notes that the Veteran has 
been diagnosed with various acquired psychiatric disorders 
including, major depressive disorder, adjustment disorder 
with mixed emotions, and posttraumatic stress disorder 
(PTSD).  Furthermore, the Court of Appeals for Veterans 
Claims has found that the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the 
Board has recharacterized the issue on appeal to encompass 
all of the Veteran's psychiatric diagnoses.

The issues of entitlement to service connection for a 
respiratory disorder, to include sleep apnea, a cervical 
spine disability manifested by muscle spasms, and urinary 
urgency and stress incontinence, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Affording the Veteran the benefit of the doubt, there is 
competent evidence that her current psychiatric condition was 
incurred in service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to 
include depressive disorder, is established.  38 U.S.C.A. §§ 
1110, 5107 (West 2009); 38 C.F.R. §§ 3.102 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that she developed a psychiatric 
disorder during service while stationed in Iraq and Kuwait.  

Service connection may be established for a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 
3.304 (2009).  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310 
(2009).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre-
existing such service, was aggravated by service.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a) (2009).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b) (2009).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Also, certain chronic diseases, such as psychoses will be 
presumed to have been incurred in service if manifested to a 
compensable degree of at least 10 percent within one year 
from the date of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty, or any period of 
inactive duty training during which the individual concerned 
was disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 
3.6(a), (d).  Active duty for training is full-time duty in 
the Armed Forces performed by Reserves for training purposes.  
38 C.F.R. § 3.6(c)(1).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing active duty for training, or from 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1131. 38 U.S.C.A. § 
101(24) also includes within the definition of "active duty" 
any periods of inactive duty for training during which an 
individual becomes disabled or dies from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
that occurred during such training.

However, presumptive periods do not apply to active duty for 
training or inactive duty training.  Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991).  Therefore, 38 C.F.R. §§ 3.307 
and 3.309 may only be considered relative to the Veteran's 
period of active duty from February 2003 to October 2003, and 
from June 2007 to July 2008.

The Veteran's personnel forms DD 214 show that she served in 
the Army Reserves, with periods of active duty for training 
during the Gulf War Era, from August 1996 to December 1996.  
She also had active duty from February 2003 to October 2003, 
and from June 2007 to July 2008.  Her military occupational 
specialty was motor transportation.  The Veteran served in 
support of operation Enduring Freedom/Iraqi Freedom.  She had 
service in Kuwait and Iraq. 

A June 1999 report from a service medical facility recorded 
an incident of panic attack.  

The relevant service medical records include a post-
deployment record dated in July 2003, which reflects that the 
Veteran reported being deployed as a motor transport operator 
in Iraq in May 2003, and in Kuwait in April 2003.  She 
indicated that her health had worsened during her deployment.  
The Veteran reported that she discharged her weapon while 
engaged in direct combat on land.  She also indicated that 
she had felt she was in great danger of being killed.  In 
October 2003, , while being seen for weakness and a headache, 
the Veteran complained of depression and feeling hopeless 
much of the time.  On examination, it was noted that she was 
in tears.  

VA clinical treatment notes in November 2003, recorded an 
impression of depression.  

On VA mental disorders examination in March 2004, the Veteran 
reported that since her deployment in Iraq, she felt 
depressed and feared for her life in the performance of her 
in-service duties as a truck driver.  The examiner diagnosed 
depressive disorder not otherwise specified.  The examiner 
noted that the Veteran was having difficulty readjusting to 
life after her deployment.  Her GAF score was 90.  The 
examiner determined that the Veteran had experienced 
psychiatric symptoms for a period of 12 months.  

VA clinical treatment notes in May 2004 show treatment for 
depression.  The clinician also noted that a screening was 
positive for PTSD symptoms.  In October 2004, the Veteran was 
diagnosed with adjustment disorder with mixed emotions.  Her 
GAF score was 55.  In May 2005, the Veteran reported being 
traumatized by her experiences in Iraq and the people she saw 
killed there.  The Veteran was diagnosed with adjustment 
disorder with mixed emotions, depression, and PTSD.  Her GAF 
score was 45.  

In September 2007, the Veteran was treated for an acute 
stress reaction.  Combat Stress Control Clinic workshop 
records show that the Veteran described her depression as 
adjustment disorder with depressed mood.  She also reported 
problems sleeping, feeling irritated, sad and nervous.  She 
identified her experiences in Iraq as a source of her 
problems.  

VA clinical treatment notes in December 2008 reflect 
complaints of difficulty adjusting post- two deployments in 
Iraq.  She reported depressed mood, anhedonia, social 
isolation, disturbed sleep, nightmares, daydreams, and anger 
management problems, along with feelings of helplessness and 
hopelessness.  The clinician diagnosed severe major 
depression and PTSD.  The GAF score was 50.  

On neuro-psychiatric consultation in May 2009, the Veteran 
reported psychiatric problems after her first deployment to 
Iraq.  She had a history of psychiatric treatment from 2004-
2005, and in 2008.  The Veteran related problems with memory 
and thinking, ongoing for a period of 4 to 5 years.  She also 
complained of difficulties at work, anxiety depression, 
social isolation, and irritability.  Her mood was mildly 
depressed and irritable.  The diagnosis was recurrent major 
depressive disorder.  

In this case, a June 1999 report, prior to her 2003 period of 
active duty, recorded an incident of panic attack.  However, 
treatment records after June 1999 and prior to February 2003, 
do not reveal any chronic psychiatric abnormalities.  As 
such, the appropriate question for consideration is whether a 
psychiatric disorder, to include depressive disorder, was 
incurred in, rather than aggravated by, active service.  

The Board finds that the Veteran's current psychiatric 
problems were incurred in service.  The medical treatment 
records show complaints of depression starting in 2003, and 
associate the Veteran's psychiatric symptoms with her 
experiences in Iraq and Kuwait.  The Veteran has consistently 
reported that psychiatric symptoms had onset during her 2003 
tour of active duty in Iraq and Kuwait and has related her 
symptoms to her experiences in Iraq.  Moreover, on VA mental 
disorders examination in March 2004, the examiner noted that 
the Veteran was having difficulty readjusting to life after 
her deployment and opined that the Veteran had experienced 
psychiatric symptoms for a period of 12 months, thus 
supporting a finding of onset of psychiatric symptoms in 
service.  There is no competent medical evidence that opposes 
the claim.  Therefore, service connection for a psychiatric 
disorder, to include depressive disorder, is granted.  The 
Board has resolved all reasonable doubt in favor of the 
Veteran in making this decision.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder, to include 
depressive disorder, is granted.


REMAND

Additional development is needed prior to further disposition 
of the claims for service connection for a cervical spine 
disability manifested by muscle spasms, a respiratory 
disorder, to include sleep apnea, and urinary urgency and 
stress incontinence.

The Veteran asserts that she first experienced muscle spasms 
in the cervical spine in service.  The service treatment 
records for her 2003 tour of active duty show that in July 
and September 2003 she was treated for muscle spasms.  VA 
clinical treatment notes in May 2004 contain complaints of 
muscle spasms in the neck.  The Veteran was seen again for 
complaints of muscle spasms during her 2007-08 tour of active 
duty.  

On VA medical examination in March 2004, the Veteran 
complained of muscle spasms.  The examiner diagnosed 
intermittent chronic muscle spasms with use of muscle 
relaxers with noted spasms of cervical spine on x-rays, and 
muscle spasms of the cervical spine with minimal 
neuroforaminal encroachment at C3-C4 and C4-C5, bilaterally.  
The examiner did not provide an opinion regarding the 
etiology of the Veteran's cervical spine condition.  On VA 
general examination in June 2009, the Veteran reported muscle 
spasms.  She denied any injury or symptoms at that time.  On 
examination, the examiner noted that the Veteran's cervical 
spine had normal range of motion for her age.  The examiner 
diagnosed normal muscles.  

Although at the VA examination in June 2009 a diagnosis of a 
cervical spine disability manifested by spasms was not shown, 
based on the examination findings in March 2004, the 
requirement of a current disability, for purposes of service 
connection analysis, are satisfied.  In so finding, the Board 
calls attention to McClain v. Nicholson, 21 Vet. App. 319 
(2007).  In McClain, the Court held that the requirement that 
a claimant have a current disability before service 
connection may be awarded for that disability is also 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if no disability is present at 
the time of the claim's adjudication.  In light of the 
foregoing, the Board finds that an opinion is required 
regarding whether there is a nexus between the in-service 
muscle spasm and the post service spasms.  

Because the Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
regulation, service connection may be granted for objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms, to include, but not limited to, fatigue; muscle 
or joint pain; neurologic signs or symptoms; neuropsychologic 
signs or symptoms; signs or symptoms involving the 
respiratory system; or sleep disturbances.  The chronic 
disability must have become manifest either during active 
military service in the Southwest Asia Theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2011, and must not be 
attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(b).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A § 1117(d) warrants a 
presumption of service-connection.  An undiagnosed illness is 
defined as a condition that by history, physical examination 
and laboratory tests cannot be attributed to a known clinical 
diagnosis.  Additional development is needed to determine if 
the Veteran's complaints of cervical spine spasms are 
attributable to a diagnosed illness, or if the etiology is 
undetermined, whether it is an undiagnosed illness for VA 
purposes under 38 C.F.R. § 3.317. 38 C.F.R. § 3.159 (c)(4).

With respect to the Veteran's respiratory disorder, the 
Veteran claims that she had a pre-existing respiratory 
condition that was aggravated during her 2003 tour of active 
duty.  She specifically asserts that while she was stationed 
in Kuwait and Iraq, her respiratory condition worsened due to 
her inability to use electricity for treatment with a C-Pap 
machine.  

The service and VA treatment records show diagnoses and 
treatment of multiple respiratory conditions.  Nondisbaling 
sinusitis was noted on service enlistment examination in 
April 1996.  In September 1996, the Veteran was seen for 
bronchitis.  VA treatment records in May 2001 reflect 
treatment for respiratory problems associated with pneumonia.  
In a September 2001 enlistment report of medical history the 
Veteran reported breathing problems and the clinician noted 
bronchitis since childhood.  

In June 2003, the Veteran was treated for sinusitis.  In 
August 2003 the Veteran reported exposure to 
biological/chemical agents with respiratory problems.  In 
September 2003, the Veteran was treated for sinus related 
breathing problems.  She was diagnosed with a chronic upper 
respiratory illness, including allergic rhinitis, sinusitis, 
a lung infiltrate of uncertain etiology, and bronchitis.  The 
clinician noted that the Veteran also had sleep apnea that 
required a C-Pap machine, however she was unable to use the 
C-Pap machine during her deployment due to lack of 
electricity.  An October 2003 clinical note contained a 
finding of breathing problems along with an assessment of 
reactive airway disease.  VA clinical treatment notes in 
November 2003, recorded an impression of sleep apnea and 
allergic rhinitis.  Past medical history included sinusitis, 
bronchitis, allergic rhinitis and sleep apnea.  In January 
2004, she was issued a C-Pap machine.  Service treatment 
records in September 2007 and February 2008 show that the 
Veteran was treated for acute bronchitis.  Treatment records 
reflect continuing complaints and treatment for difficulty 
sleeping, acute bronchitis, sleep apnea, acute sinusitis, 
asthma, and allergic rhinitis.  

On VA medical examination in March 2004, the Veteran 
complained of respiratory problems.  The Veteran reported 
inability to use her C-Pap machine while deployed in-country 
due to lack of electricity.  The examiner diagnosed a history 
of sleep apnea with use of C-Pap, stable with treatment, and 
chronic ethmoidal and maxillary sinusitis.  

On VA general examination in June 2009, the Veteran denied 
sleeping with the C-Pap machine for over 2 years.  She 
explained that she no longer needed it following  a 
tonsillectomy, although she reported problems sleeping, to 
include snoring, along with daytime sleepiness.  The Veteran 
used medication for exercise induced asthma.  The examiner 
diagnosed obstructive sleep apnea and episodic exercise-
induced asthma.  The examiner opined that the Veteran could 
benefit from sleeping with the C-Pap every night.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  While the Veteran 
has been afforded examinations for her respiratory 
conditions, to include sleep apnea, the examiners did not 
provide an opinion as to the etiology of the Veteran's 
respiratory disorders, nor did they address whether any of 
the Veteran's respiratory conditions was aggravated or 
permanently worsened as a result of active service.  
Accordingly, a remand for an additional examination and 
opinion is necessary.  Further, based on the Veteran's 
service in the Southwest Asia Theater of operations during 
the Persian Gulf War, service connection must be considered 
under 38 C.F.R. § 3.317.  Additional development is needed to 
determine if the Veteran's respiratory disorder is 
attributable to a diagnosed illness, or if the etiology is 
undetermined, whether it is an undiagnosed illness for VA 
purposes under 38 C.F.R. § 3.317. 38 C.F.R. § 3.159 (c)(4); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Finally, the Veteran contends that she had a pre-existing 
cystocele that was aggravated in the performance of her 
duties as a truck driver during her 2003 and 2007-08 tours of 
active duty.  In July 2003, the Veteran complained of 
increased urination.  In September 2003, the Veteran reported 
a history of cystocele from multiple child births which 
caused increased urinary frequency.  She indicated that the 
condition pre-existed service and was aggravated during 
service because she was unable to urinate as needed while 
driving and living in a truck.  

On VA medical examination in March 2004, the Veteran 
complained of bladder problems.  She reported urinary 
frequency and leakage requiring her to wear absorbent 
materials.  The examiner diagnosed urinary urgency/stress 
incontinence with use of protective clothing and conservative 
treatment.  Service treatment records in September 2007, 
noted that the Veteran no longer wanted to drive a truck 
because she felt uncomfortable on the road.  She stated that 
recent blood pressure medication was making her urinate 
constantly.  

While the Veteran has been afforded a VA examination, the 
examiner did not address whether the Veteran's urinary 
urgency, which was noted to exist during the Veteran's 2003 
tour of active duty, had onset during active service, or was 
aggravated or permanently worsened as a result of active 
service.  Accordingly, a remand for an additional examination 
and opinion is necessary.  Further, the examiner should also 
provide an opinion as to whether the Veteran's complaints of 
urinary urgency and incontinence are attributable to a 
diagnosed illness, or if the etiology is undetermined, 
whether it is an undiagnosed illness for VA purposes under 38 
C.F.R. § 3.317. 38 C.F.R. § 3.159 (c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination for the purpose of 
ascertaining the etiology of the Veteran's 
complaints of muscle spasms in the 
cervical spine.  The examiner must review 
the claims file and the examination report 
should note that review.  The examiner is 
asked to provide the following opinions:

a)  State whether the Veteran's 
complaints of muscle spasms in the 
cervical spine are attributable to a 
known clinical diagnosis.

b)  If any cervical spine disability 
manifested by spasms is determined to 
be attributable to a known clinical 
diagnosis, is at least as likely as not 
(50 percent probability or greater) 
that the disorder was caused or 
aggravated by her active service?  The 
examiner should specifically consider 
service records starting in 2003 
demonstrating treatment for complaints 
of muscle spasms, along with the 
examination findings in March 2004 and 
June 2009.  The examiner must consider 
the Veteran's statements regarding 
continuity of symptomatology.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007).

2.  Schedule the Veteran for a VA 
examination for the purpose of rendering 
an opinion as to whether the Veteran's 
current respiratory complaints, to include 
sleep apnea, are related to service.  The 
examiner must review the claims file and 
the examination report should note that 
review.  The examiner is asked to provide 
the following opinions:

a)  State whether the Veteran's 
respiratory symptomatology is 
attributable to a known clinical 
diagnosis.

b)  If any respiratory disorder is 
determined to be attributable to a 
known clinical diagnosis, is at least 
as likely as not (50 percent 
probability or greater) that the 
disorder was caused or aggravated by 
her active service?  The examiner 
should specifically consider service 
records starting in 2003 demonstrating 
treatment for multiple respiratory 
conditions to include sleep apnea.  The 
examiner must consider the Veteran's 
statements regarding continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

c)  Is there clear and unmistakable 
evidence that any currently diagnosed 
respiratory disability pre-existed the 
Veteran's 2003 or 2007-08 tour of 
active duty?  If so, is it at least as 
likely as not (50 percent probability 
or greater) that any currently 
diagnosed respiratory disability that 
pre-existed service was aggravated 
(permanently increased in severity 
beyond the natural course of the 
disease) during active service?

3.  Schedule the Veteran for a VA 
examination with regard to her claim for 
service connection for urinary urgency and 
stress incontinence.  The examiner must 
review the claims file and the examination 
report should note that review.  The 
examiner is asked to provide the following 
opinions:

a)  State whether the Veteran's 
complaints of urinary urgency and 
incontinence are attributable to a 
known clinical diagnosis.

b)  If any disability manifested by 
complaints of urinary urgency and 
incontinence is determined to be 
attributable to a known clinical 
diagnosis, is at least as likely as not 
(50 percent probability or greater) 
that the disorder was caused or 
aggravated by her active service?  The 
examiner should specifically consider 
service records starting in 2003 
demonstrating complaints of urinary 
urgency and incontinence.  The examiner 
must consider the Veteran's statements 
regarding continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007).

c)  Is there clear and unmistakable 
evidence that any currently diagnosed 
disability manifested by urinary 
urgency and incontinence pre-existed 
the Veteran's 2003 or 2007-08 tour of 
active duty?  If so, is it at least as 
likely as not (50 percent probability 
or greater) that currently diagnosed 
disability that pre-existed service was 
aggravated (permanently increased in 
severity beyond the natural course of 
the disease) during active service?

4.  Then, readjudicate the issues on 
appeal.  If any decision is adverse to 
the Veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.

The Veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655 (2009).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


